COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 JUAN ANTONIO SAENZ,                                              No. 08-18-00167-CR
                                                §
                                                                    Appeal from the
                          APPELLANT,            §
                                                          County Criminal Court at Law No. 1
 V.                                             §
                                                                of El Paso County, Texas
 THE STATE OF TEXAS,                            §
                                                                  (TC# 20150C10563)
                            APPELLEE.           §

                                MEMORANDUM OPINION

       Appellant, Juan Antonio Saenz, has filed a motion to dismiss his appeal pursuant to Rule

42.2. This rule permits an appellate court to dismiss a criminal appeal on the appellant's motion

at any time before the court’s decision. TEX.R.APP.P. 42.2(a). Finding that Appellant's motion

complies with the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal. All

pending motions are denied as moot.



April 30, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)